IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

THE REPUBLICAN STATE                      )
COMMITTEE OF DELAWARE, JOHN               )
FOLTZ, and PAULA MANOLAKOS,               )
                                          )
                   Plaintiffs,            )
                                          )
                                          )
       v.                                 ) C.A. No. 2020-0685-SG
                                          )
THE STATE OF DELAWARE,                    )
DEPARTMENT OF ELECTIONS and               )
ANTHONY J. ALBENCE, State                 )
Election Commissioner,                    )
                                          )
                   Defendants.            )

                         MEMORANDUM OPINION

                      Date Submitted: September 24, 2020
                       Date Decided: September 28, 2020

Julia B. Klein, of KLEIN LLC, Wilmington, Delaware, Attorneys for Plaintiffs The
Republican State Committee of Delaware, John Foltz, and Paula Manolakos.

Kathleen M. Jennings, Aaron R. Goldstein, Ilona M. Kirshon, Allison J. McCowan,
and Frank N. Broujos, of the DELAWARE DEPARTMENT OF JUSTICE,
Wilmington, Delaware; Max B. Walton, Matthew F. Boyer, Trisha W. Hall, of
CONNOLY GALLAGHER LLP, Wilmington, Delaware, Attorneys for Defendants
The State of Delaware, Department of Elections and Anthony J. Albence, State
Election Commissioner.




GLASSCOCK, Vice Chancellor
       The world is suffering from a pandemic, and the United States is not

immune. Every state, including Delaware, has seen normal routines disrupted. In

businesses, in the courts, in social life in general, the rhythms and rituals that were

simply accepted, pre-COVID, have required deliberate consideration, and often

grave modification, in the attempt to preserve public health. There is no more

important civic ritual than the biennial election of our state and national

officials. The election is both the living embodiment of the people’s ownership of

their own government, and a celebration of the democracy thus created. The coming

together of the electorate on election Tuesday to select public officials1 is a tradition

as old as the State. It is also, in light of an air-borne virus that has killed over 200,000

Americans, an arena of intense social contact that, in the view of our legislature, can

form a vector for the infection of voters and poll workers, and a severe disincentive

for many who would otherwise wish to express their civic will at the polling

places. The General Assembly has addressed this problem with an emergency act,

Delaware Code, Title 15, Chapter 56 (the “Vote by Mail Statute” or the “Act”). 2 The

Act expands the ability to vote by mail, for this election year only. The right to cast

an absentee ballot is limited by our state constitution, the Delaware Constitution of

1897, however, and constitutional limits cabin legislative freedom. Thus, the matter


1
  Followed, in Sussex County, by the gathering to hear the election results on Returns Day
Thursday, another civic ritual sacrificed, this year, to preserve public health.
2
  H.B. 346, 150th Gen. Assemb., Reg. Sess., 2020 Del. Laws 245 [hereinafter HB 346].

                                             1
before me. The Plaintiffs are the Republican State Committee of Delaware and two

individuals who are Delaware registered voters. They ask me to permanently enjoin

the operation of the newly-enacted Vote by Mail Statute and to enjoin the

Defendants, the Delaware State Election Commissioner and the Delaware

Department of Elections (the “Department,” and, collectively, the “DOE”), from

sending out vote-by-mail ballots or counting any ballots returned pursuant to the

Act.

       The law in question provides that any citizen eligible to vote in the State may

do so by mail-in ballot, rather than at a polling place. In furtherance of that

procedure, and pursuant to the Act, applications to receive vote-by-mail ballots have

been mailed to the State’s registered voters. The rationale is that the novel

coronavirus (“COVID-19”), which is transmitted largely by air, makes traditional

voting—waiting in a line of voters, then interacting with polling staff indoors at close

quarters—a health risk, according to legislative findings in connection with the

Act. The General Assembly found that, in light of the threat to public health,

legislative action was necessary to the continuity of government. The Vote by Mail

Statute is explicitly limited to this year’s state-office primaries and the election

which will occur in a few weeks; by its terms, the Act only applies in the year 2020.

       The DOE concedes that the Delaware Constitution lists reasons for which

ballots may be provided for absentee voting, that this list of reasons is intended to


                                           2
be comprehensive, and that the current epidemic health crisis is not among

them. The DOE points, however, to Article XVII, § 1 of the Constitution, which

gives the General Assembly the power to act extra-Constitutionally in light of a

health emergency, where necessary to preserve the continuity of government. The

legislature explicitly relied on this provision in enacting the legislation at issue.

       Legislation enjoys a presumption of constitutionality. The Plaintiffs argues

strenuously that the in-person polling system, which will remain open for voters who

wish    to   vote   in   person,   is   sufficient   to   ensure   the    continuity    of

government. Perhaps. But the legislature has specifically found otherwise,

sufficient to invoke the power granted it by Article XVII, § 1. Because its findings

rationally relate to the authority invoked, this facial challenge to the constitutionality

of the Act must fail. The Plaintiffs also point to what they maintain will be the

pernicious effects of a failure to enjoin; any health benefits, they argue, will be

outweighed by the deleterious effects of vote-by-mail. Perhaps. But I am not a

legislator, let alone a super-legislator charged with perfecting the laws of the

State. Having determined that the law in question is permitted under the Delaware

Constitution, I must deny injunctive relief, and my role is at an end.

       My reasoning follows.




                                            3
                                       I.   Background3

           A. The Parties

    The Plaintiffs are the Republican State Committee of Delaware (the “RSC”),

John Foltz, and Paula Manolakos.4               The RSC is an unincorporated political

association under Title 15 of the Delaware Code with its principal place of business

in Delaware.5 Mr. Foltz and Ms. Manolakos are residents of Delaware and registered

Delaware voters. 6

       The Defendants are the State of Delaware Department of Elections and

Anthony J. Albence. 7 The Department is an agency of the State of Delaware.8 Mr.

Albence is the State Election Commissioner for the State of Delaware. 9

           B. Relevant Facts

    The Vote by Mail Statute was introduced into the Delaware House of

Representatives as House Bill 346 on June 12, 2020 (“HB 346”). HB 346 passed




3
  I base the facts for this summary judgment ruling on the evidence submitted under affidavit with
the parties’ papers as well as the parties’ pleadings where undisputed facts are involved. No
material facts are in dispute.
4
  See Pl.’s Compl. for Injunctive Relief and Declaratory J., Dkt. No. 1., ¶ 5 [hereinafter Compl.].
5
Id. at ¶ 5.
6
Id. at ¶ 6.
7
 Id. at ¶ 7.
8
 Id.
9
Id. at ¶ 8.



                                                4
the House on June 18, 2020, and passed the Senate on June 25, 2020. 10 In HB 346,

the General Assembly stated its factual findings and underlying rationale for passing

the legislation. Relying on guidelines promulgated by the federal Centers for

Disease Control and Prevention, the General Assembly found that “COVID-19 is a

highly contagious virus that spreads from person-to-person most frequently when in

close contact,”11 and “will likely continue to create dangerous and potentially life

threatening public health conditions for Delawareans through the Summer, Fall, and

early Winter, 2020.”12 The General Assembly further addressed two relevant

provisions of the Delaware Constitution of 1897, 13 Article V, § 4A, which lists the

requirements for absentee voting (which include disease, presumably that suffered

by the voter, but not a general health emergency), 14 and Article XVII, § 1, which

authorizes legislative action to “[e]nsure the continuity of State and local

governmental operations in periods of emergency.” When exercising the emergency

powers granted by Article XVII, § 1, “the General Assembly shall in all respects

conform to the requirements of this Constitution except to the extent that in the

judgment of the General Assembly to do so would be impracticable or would cause



10
   See Walton Aff., Ex. B., Dkt. No. 20.
11
   HB 346 § 1, ¶ 5.
12
Id. at ¶ 4.
13
   The Constitution of 1897, as amended, is the current constitution of the State of Delaware.
14
   See Del. Const. art. V, § 4A; HB 346 § 1, ¶ 11 (“[t]he list of reasons for absentee voting is
exhaustive.”).



                                               5
undue delay.” 15 Ultimately, the General Assembly concluded that “due to the highly

contagious nature of COVID-19 and the need to protect the electors [that is, the

voters] and polling workers . . . voting by mail is necessary and proper for [e]nsuring

the continuity of governmental operations, and to conform to the requirements

Article V, § 4A would be impracticable.”16

       As signed into law by Governor John Carney on July 1, 2020, the Vote by

Mail Statute amends Title 15 of the Delaware Code to allow voters who would not

meet the usual requirements for absentee voting to vote by mail. 17 The statute

applies only to the 2020 primary, general, and any special elections, and will expire

by its terms January 12, 2021. 18

           C. Procedural History

       Plaintiffs filed their Complaint on August 19, 2020, seeking (1) a permanent

injunction against conducting the November 3, 2020 general election in accordance

with the Vote by Mail Statute;19 and (2) a declaratory judgment that “(a) in enacting

HB 346, the General Assembly exceeded [its] constitutional authority, (b) the




15
   Del. Const. art. XVII, §1.
16
   Compl. ¶ 14.
17
   See Compl. Ex. A.
18
   See Del. Code Ann. tit. 15, §§ 5601–5621 (West 2020); id. at § 5602 (“[a]ny qualified elector,
duly registered, of this State may cast the qualified elector's vote by mail in the 2020 primary
election, general election, special election held under the provisions of Chapter 73 of this title).
19
   Compl. ¶ 25



                                                 6
General Assembly impermissibly used Del. Const. Art. XVII, § 1 as a work around

of the constraints on absentee voting requirements contained in Del. Const. Art. V,

§ 4A, and (c) the provisions of HB 346 concerning vote by mail are not measures . .

. necessary and proper for insuring the continuity of governmental operations

contemplated by Del. Const. Art. XVII, § 1.” 20 Recognizing the exigency of this

matter, I granted the Plaintiffs’ Motion to Expedite on September 2, 2020. 21 I heard

oral argument on the Plaintiffs’ Motion for Summary Judgment on September 24,

2020, 22 together with their request for final injunctive relief, and consider the matter

submitted for decision as of that date. The parties have not disputed any material

facts on the constitutional questions presented. 23 Consequently, this Opinion renders

a final decision on the merits based on the record submitted.




20
   Compl. ¶ 23 (internal quotation marks omitted).
21
   See Order Granting Mot. for Expedited Proceedings and Scheduling Oral Arg. on Mot. for
Summ. J., Dkt. No. 11.
22
   It does not require a record for me to observe that partisan emotions regarding the upcoming
election are at a high pitch, and that emotions over the exercise of fundamental rights, of which
the right to vote is among the most profound, run hot. In light of this background, I point out that
the briefing and argument of counsel on both sides in this litigation has been professional; Counsel
exhibited civility with one another and with the Court, while still zealously and effectively
advocating the views of their respective clients, consonant with the traditions of the Delaware bar.
This is what Delaware judges expect, but given the circumstances of this case, I note it, and
appreciate it, nonetheless.
23
   See Defs.’ Answering Br. In Opp’n to Pls.’ Mot. for Summ. J. 14, Dkt. No. 20.



                                                 7
                             II.    Relevant Legal Standards

           A. Legal Standard Applicable on Summary Judgment

       Summary judgment may be granted where there is “no genuine issue as to any

material fact” and the moving party is “entitled to a judgment as a matter of law.”24

The moving party bears the initial burden of demonstrating the “absence of a

material factual dispute.” 25 If the moving party makes this initial showing, “the

burden shifts to the nonmovant to present some specific, admissible evidence that

there is a genuine issue of fact for a trial.” 26 In reviewing a summary judgment

motion, the Court “must view the evidence in the light most favorable to the non-

moving party.” 27 Thus, the Court must deny a request for summary judgment “if

there is any reasonable hypothesis by which the opposing party may recover, or if

there is a dispute as to a material fact or the inferences to be drawn therefrom.” 28

Where, as here, the only issues in contention are interpretations of statutory or




24
   Ch. Ct. R. 56(c).
25
   In re Transkaryotic Therapies, Inc., 954 A.2d 346, 356 (Del. Ch. 2008) (quoting Levy v. HLI
Operating Co., 924 A.2d 210, 219 (Del. Ch. 2007)); see also In re El Paso Pipeline Partners, L.P.,
2014 WL 2768782, at *8 (Del. Ch. June 12, 2014).
26
   In re Transkaryotic Therapies, Inc., 954 A.2d at 356.
27
   Merrill v. Crothall-American, Inc., 606 A.2d 96, 99 (Del. 1992).
28
   In re El Paso Pipeline Partners, L.P., 2014 WL 2768782, at *8 (quoting Vanaman v. Milford
Mem’l Hosp., Inc., 272 A.2d 718, 720 (Del. 1970)).



                                                8
constitutional language—both of which are questions of law—summary judgment

is appropriate. 29

       The DOE has not made a cross-motion for summary judgment. The Plaintiffs,

however, also seek permanent injunctive relief. Because the Plaintiffs’ Motion for

Summary Judgment resolves the first prong of a permanent injunction inquiry—

success on the merits—against the Plaintiffs, the permanent injunction request

becomes moot. Consequently, I find that DOE is entitled to a judgment in its favor.30

               B. Legal Standard Applicable to Legislative Enactments

     “Enactments of the Delaware General Assembly are presumed to be

constitutional.”31 This presumption can be defeated by “clear and convincing

evidence of unconstitutionality.” 32 Where, as here, the challenge presented is a




29
   Branson Sch. Dist. RE-82 v. Romer, 161 F.3d 619, 627 (10th Cir. 1998) (interpretation of both
state and federal constitutional law are “purely legal questions”); First Health Settlement Class v.
Chartis Speciality Ins. Co., 111 A.3d 993, 998 (Del. 2015) (“Interpretation of a statute is a question
of law[.]”); see Seidensticker v. Gasparilla Inn, Inc., 2007 WL 4054473, at *2 (Del. Ch. Nov. 8,
2007) (“Where the dispute centers on the proper interpretation of an unambiguous contract,
summary judgment is appropriate because such interpretation is a question of law.”) (emphasis
added).
30
   I informed the parties in a pre-trial conference on September 2, 2020 that I intended to resolve
this matter based on the record as it existed at the time the matter was submitted. No party objected.
See Tr. of 9.2.20 Telephonic Scheduling Conference, Dkt. No. 21; Ch. Ct. R. 56(h) (addressing
cross-motions for summary judgment in the absence of material issues of fact as “the equivalent
of a stipulation for decision on the merits based on the record submitted with the motions.”)
31
   Hoover v. State, 958 A.2d 816, 821 (Del. 2008).
32
   Sierra v. Dep't of Servs. for Children, Youth & their Families, 2020 WL 4745278, at *8 (Del.
Aug. 17, 2020) (citing Monceaux v. State, 51 A.3d 474, 477 (Del. 2012)).



                                                  9
facial one, a plaintiff bears the burden of showing that the challenged statute “cannot

be valid under any set of circumstances.”33

               C. Relevant Constitutional Provisions

        The ability of the General Assembly to promulgate legislation on behalf of

the citizens of Delaware is limited by the strictures of the Delaware Constitution.

The Plaintiffs challenge the Vote by Mail Statute under two provisions of the

Delaware Constitution: (1) Article V, § 4A and (2) Article XVII, § 1. In addition

the Delaware Constitution’s Bill of Rights provides that “[a]ll elections shall be free

and equal,”34 and the Constitution also provides that “the General Assembly may by

law prescribe the means, methods and instruments of voting so as best to secure the

secrecy and the independence of the voter, preserve the freedom and purity of

elections, and prevent fraud, corruption and intimidation thereat.” 35




     In light of the principles stated above, I turn to the issue presented.




                                     III.    Analysis



33
Id. at *9; see also Port Penn Hunting Lodge Ass’n v. Meyer, 2019 WL 2077900.
34
   Del. Const. art. I, § 3.
35
   Del. Const. art. V, § 1.

                                             10
                 A. Standing and Laches

          The Defendants suggest that neither the institutional Plaintiff nor the

individual Plaintiffs have suffered an injury-in-fact, and thus all plaintiffs lack

standing to challenge the Vote-by Mail statute. They also raise laches as an

affirmative defense. These are not frivolous issues. A party without standing may

not invoke the review of a statute by this Court, and equitable relief sought should

be denied to plaintiffs who have substantially increased the cost to a defendant by

an unjustified delay in bringing the action. The delay here has clearly caused harm,

as hundreds of thousands of ballot applications have already been mailed under the

Act.36 Whether the delay was unjustified, however, is intensely a matter of fact that

cannot be addressed on this record. Similarly, whether the institutional Plaintiff has

suffered a harm distinct from the public would require creation of a record on that

issue. Time is of the essence here; if a constitutional violation is ongoing, and the

Plaintiffs may ultimately both establish standing and overcome laches, they will face

irreparable harm. Additionally, the harm to the public of granting Plaintiffs the relief

they seek grows apace as the election nears.           Accordingly, in this unusual

circumstance, for purposes of this decision only, I assume without deciding that the




36
     Albence Aff. 6, Dkt. No. 22.

                                          11
Plaintiffs have standing and their claims are timely brought, and I proceed on the

merits.

             B. Constitutionality of the Act

      The question I must address here is a straightforward statutory inquiry. The

General Assembly, via the Act, has extended eligibility for remote voting beyond

those electors entitled to so vote by Article V, § 4A of the Delaware Constitution.

The parties agree that the list in Article V, § 4A of those citizens entitled to vote by

absentee ballot is meant to be exhaustive. Thus, the General Assembly may only

expand remote voting beyond that list by properly invoking the emergency powers

of Article XVII, § 1 to “[e]nsure the continuity of State and local governments.” In

doing so, however, it must conform to the Delaware Constitution’s requirements

“except to the extent that[,] in the judgment of the General Assembly[,] to do so

would be impracticable or would cause undue delay.” The Plaintiffs argue that the

Vote by Mail Statute is unnecessary to ensure the continuity of State and local

governments and adherence to Article V, § 4A is not impracticable.

      Based on this perceived constitutional violation, the Plaintiffs seek to

permanently enjoin operation of the Act. The irreparable injury alleged is the

Constitutional breach itself, plus the risk of disenfranchisement due to an increase

in remote voting; the Plaintiffs posit that the Act will lead to a greater percentage of



                                          12
ballots being spoiled, due to the complexity of voting by mail. Preventing this

threatened spoilage, per the Plaintiffs, requires that equity act to prevent voters from

receiving mail-in ballots, or, alternatively, to prevent mail-in ballots cast pursuant to

the Act from being counted, and to require that only 37 votes cast in person on the

day of the election be counted. First, however, I must determine whether there is a

constitutional violation at all.

                       (1)     The Vote by Mail Statute does not extend remote voting
                               for a reason listed in Article V, § 4A.

       The Plaintiffs’ challenge to the Vote by Mail Statute under Article V, § 4A is

uncomplicated. That section provides a list of reasons for which a registered voter

may submit an absentee ballot to be counted in a general election.38 The need for

social distancing to minimize public health risks is not on that list, nor do the

Defendants argue that it is, 39 and the list is meant to be exhaustive.40 Therefore,



37
   Because the Plaintiffs have not provided a form of order, it is unclear how they would handle
absentee ballots cast pursuant to the law as it existed before enactment of the Vote-by-Mail statute,
and whether those ballots could be segregated in a meaningful way from ballots cast under the
Act.
38
   “The General Assembly shall enact general laws providing that any qualified elector of this
State, duly registered, who shall be unable to appear to cast his or her ballot at any general election
at the regular polling place of the election district in which he or she is registered, either because
of being in the public service of the United States or of this State, or his or her spouse or dependents
when residing with or accompanying him or her because of the nature of his or her business or
occupation, because of his or her sickness or physical disability, because of his or her absence
from the district while on vacation, or because of the tenets or teachings of his or her religion, may
cast a ballot at such general election to be counted in such election district.” Del. Const., art. V, §
4A.
39
   HB 346, § 1 ¶ 11.
40
   See Opinion of the Justices, 295 A2d 718, 722 (Del. 1972).

                                                  13
absent some other authority, Article V, § 4A prohibits the General Assembly from

allowing general absentee voting for the November 4, 2020 general election based

on the threat posed by the COVID-19 virus.

                      (2)     Article XVII, § 1 provides a safe harbor for the Act.

       Having shown that the Vote by Mail Statute does not fall within Article V, §

4A’s list, the Plaintiffs next contend that the Vote by Mail Statute is not otherwise

authorized by Article XVII, § 1, as a measure “as may be necessary and proper” for

ensuring the continuity of governmental operations. 41 The Defendants reply that the

General Assembly’s finding—“due to the highly contagious nature of COVID–19

and the need to protect the electors and polling workers in this State from infection

of COVID–19, voting by mail is necessary and proper for [e]nsuring the continuity

of governmental operations, and to conform to the requirements of Article V, § 4A,

would be impracticable”42—does properly invoke Article XVII, § 1’s safe harbor.

       The Delaware Constitution at Article XVII, § 1 provides the General

Assembly with the authority to adopt “measures as may be necessary and proper” to

“[e]nsure the continuity of State and local governmental operations” in times of

emergency. 43 In exercising this emergency power, the General Assembly “shall in


41
   Pls.’ Opening Br. In Support of Mot. for Summ. J. 14, Dkt. No. 15 [hereinafter Pls.’ Op. Br.].
42
Id. at ¶ 13.
43
   Del. Const. art. XVII, § 1.



                                               14
all respects conform to the requirements of [the] Constitution except to the extent

that in the judgment of the General Assembly to do so would be impracticable or

would cause undue delay.” 44 Given the findings of the legislature summarized

above, the Defendants assert, the Vote by Mail Statute is within the General

Assembly’s enhanced authority under Art. XVII, § 1 to act by what would otherwise

be extraconstitutional means. Amending the Delaware Constitution to provide for

remote voting in response to an epidemic, before Election Day 2020, would be not

only impractical, I note, but impossible. 45

       The Plaintiffs, for their part, do not dispute the General Assembly’s judgment

that the continuing state of emergency declared by Governor Carney qualifies as an

“emergency resulting from . . . disease” 46 sufficient to trigger the General

Assembly’s power under Article XVII, § 1. 47 Instead, the Plaintiffs contend that the


44
Id.
45
   See Del. Const., Art. XVI, § 1 (“[a]ny amendment or amendments to this Constitution may be
proposed in the Senate or House of Representatives; and if the same shall be agreed to by two
thirds of all the members elected to each House, such proposed amendment or amendments shall
be entered on their journals, with the yeas and nays taken thereon, and the Secretary of State shall
cause such proposed amendment or amendments to be published three months before the next
general election in at least three newspapers in each county in which such newspapers shall be
published; and if in the General Assembly next after the said election such proposed amendment
or amendments shall upon yea and nay vote be agreed to by two thirds of all the members elected
to each House, the same shall thereupon become part of the Constitution.”)
46
   Del. Const. art. XVII, § 1.
47
   Pls.’ Op. Br. 14–21. As the Plaintiffs point out, the case law interpreting Article XVII, § 1 does
not address emergency voting regulations. See Pls.’ Op. Br. at 14-15 (citing Opinion of the
Justices, 295 A2d 718, 722 (Del. 1972)). It is clear from an examination of Article XVII, § 1 as it
existed prior to 2018 that the Section was intended primarily as a provision of power to the
legislature to ensure that public offices remain occupied in the event of enemy attack, and to



                                                15
Vote by Mail Statute, as written, is not a measure as may be necessary and proper

for ensuring the continuity of governmental operations.

       Thus, the Plaintiffs’ argument rests on the premise that broad mail-in voting

is not a “necessary and proper” response to the threat posed to governmental

operations by COVID-19. The standard for my review of this legislative finding is

quite limited. In light of the Plaintiffs’ facial challenge to the validity of the Act, it




provide a safe harbor for emergency legislation pertaining to preserving government in such
situation. Even given that limited aim, our Supreme Court has read the provisions of the Section
broadly. See generally Opinion of the Justices, 295 A2d 718 (Del. 1972). In that case, for instance,
the Court opined that the provision allowing enactment of “such other matters as may be necessary
and proper” to ensure “continuity of government” would be broad enough to encompass moving
the seat of government from Dover.
         The Plaintiffs point to the three hypothetical situations addressed in Opinion of the Justices
as illustrative of the contours of those situations affecting the “continuity of government” as
addressed in the Section. To the extent that Plaintiffs are arguing that those hypotheticals pose a
limit to the exercise of legislative power under Section 1, the argument is misplaced. First, Opinion
of the Justices is an advisory opinion; it is limited to the questions posed to the court by the
governor. Further, after its amendment in 2018, the safe harbor of Article XVII, § 1 was expanded
to apply to emergencies of all kinds. No party, I note, has suggested that Article XVII, § 1 as
recently amended does not apply to a health emergency such as that currently declared by the
Governor to be in effect. No party here has argued that the power extended to the General
Assembly in Section 1(2) to respond to a period of emergency so as to preserve the continuity of
government, does not extend to emergency regulation of voting (although the Plaintiffs argue that
it does not extend to legislation protecting citizens “from a public health emergency” generally).
Instead, as addressed throughout this Memorandum Opinion, the parties hotly contest whether the
method by which the legislature has attempted to exercise its emergency power “may be”
considered “necessary and proper” for ensuring the continuity of government, and whether
adherence to Article V, § 4A’s enumeration of reasons to vote absentee is “practicable” given the
nature of the emergency. Consistent with the parties’ contentions, therefore, I assume that the safe
harbor of Article XVII, § 1(2) is sufficiently capacious to accommodate emergency voting
regulations.




                                                 16
must demonstrate clearly and convincingly that the legislative finding of necessity

is false or unwarranted.

       On the facts of record, the Plaintiffs do not come close to meeting that

standard. The Governor has declared a state of emergency resulting from COVID-

19. Nationally, over 200,000 Americans have died from the virus, which continues

to spread.48 The transmission is airborne. The State has taken extraordinary

measures to limit direct exposure of citizens to COVID-19, at places of work and

recreation. The General Assembly “found and declared” the following in connection

with the Act:

       (1) The Centers for Disease Control (“CDC”) has determined that a
       novel coronavirus (“COVID–19”) presents a serious public health
       threat and has advised the public that asymptomatic individuals may be
       carriers of the COVID–19 virus and may unknowingly spread the virus
       to other individuals in close proximity, and therefore social distancing
       is required to help mitigate the individual exposure to and community
       spread of the COVID–19 virus.

       (2) Governor Carney declared a State of Emergency for the State of
       Delaware Due to a Public Health Threat as a result of COVID–19 on
       March 12, 2020.

       (3) A primary responsibility of the General Assembly is to protect the
       citizens of Delaware from a public health emergency that threatens their
       lives and the lives of their families.

       (4) The public health threat created by COVID–19 will likely continue
       to create dangerous and potentially life-threatening public health
48
  COVID-19 Data in Motion: Friday, September 25, 2020, Johns Hopkins University of Medicine:
Coronavirus Resource Center, https://coronavirus.jhu.edu/. I note that, at the time the statute was
passed, the number was lower.

                                                17
conditions for Delawareans through the Summer, Fall and early Winter,
2020.

(5) COVID–19 is a highly contagious virus that spreads from person-
to-person most frequently when in close contact. Evidence shows that
the virus may remain viable for hours to days on surfaces.

(6) People 60 and older, those with serious chronic health conditions,
people with disabilities, face greater risks for COVID–19.

(7) As of May 22, 2020, the total number of cases of COVID–19 in the
United States was 1,571,617 resulting in 94,150 deaths. According to
the CDC, the total number of cases increased by 20,522 in 1 day.

(8) As of May 23, 2020, the total number of cases of COVID–19 in
Delaware was 8,690 resulting in 324 deaths. The total number of cases
increased by 161 in 1 day.

(9) The CDC encourages that due to COVID–19, voters use voting
methods that minimize direct contact with other people and reduce
crowd size at polling stations.

(10) The CDC also encourages that nursing homes, long-term care
facilities, and senior living residences not be used as polling places to
minimize COVID–19 exposure among individuals and those with
chronic medical conditions.

(11) Article V, § 4A of the Delaware Constitution permits absentee
voting in limited circumstances including when an elector is in the
public service of the United States, the nature of an elector's business
or occupation, or an elector's sickness, disability, or absence from the
district while on vacation. The list of reasons for absentee voting is
exhaustive.

(12) Pursuant to Article XVII, § I, the General Assembly, in order to
insure continuity of State and local governmental operations in periods
of emergency resulting from disease, shall have the power and the
immediate duty to adopt such other measures as may be necessary and
proper for insuring the continuity of governmental operations. In the
exercise of the powers conferred by Article XVII, § 1, the General
Assembly shall in all respects conform to the requirements of this

                                   18
       Constitution except to the extent that in the judgment of the General
       Assembly to do so would be impracticable or would cause undue delay.

       (13) It is the judgment of the General Assembly that due to the highly
       contagious nature of COVID–19 and the need to protect the electors
       and polling workers in this State from infection of COVID–19, voting
       by mail is necessary and proper for insuring the continuity of
       governmental operations, and to conform to the requirements of Article
       V, § 4A, would be impracticable.49

       The Plaintiffs argue strenuously that these legislative findings are insufficient

to support the legislature’s conclusion at paragraph 13, that it is “necessary” to

employ vote by mail to ensure the continuity of government. The Plaintiffs’ note

that, with or without the Act, the polls will be open, and that those brave or heedless

enough can stand in line, indoors and out, and vote in person. 50 In their view, any

health risk resulting is offset by the risk that a mail-in ballot will be unintentionally

spoiled. It is true, I suppose, that the few or many who were unable to vote absentee

under previous law, and were willing to undertake a health risk to exercise their

franchise in person, could serve as the electorate by which officials could be chosen

and government “continued.” But it is also clear that continuity of a democratically-

elected government requires meaningful participation from the citizenry. 51 The

Delaware Constitution at Article I, § 3 requires that elected officials be chosen by



49
   HB 346.
50
   Pls.’ Op. Br. 16.
51
   Allowing those voters not eligible for absentee ballots to vote by mail could further insure the
continuity of government by reducing the likelihood of constitutional challenges to the legitimacy
of an election where many votes go uncounted due to risk of disease.

                                                19
“free and equal” elections. It is also true that the risk of the virus spreading among

the people, following universal in-person voting, is itself inimical to the continuity

of government. The maintenance of polling places with their volunteer staff, itself

a governmental function, is threatened by massive in-person voting. The foregoing

was the rationale of the legislature, and, in light of that determination, it is not clearly

unreasonable or manifestly incorrect that the Act is necessary to the continuity of

governmental operations. The legislature also determined that any procedures to

address this risk in conformity with Article V, § 1 would be impracticable, a matter

the Constitution explicitly commends to the legislative discretion. 52 Having found

that, I may not by ukase substitute my judgment, or the Plaintiffs’, for that of the

legislature. Where, as here, a facial challenge has been made, legislation should only

be disturbed in the face of clear and convincing evidence of its invalidity. 53 The

General Assembly determined that allowing votes to be cast by mail is necessary

and proper to ensure the continuity of governmental operations during the current



52
  Del. Const. art. XVII, § 1.
53
  See Sierra v. Dep't of Servs. for Children, Youth & their Families, 2020 WL 4745278, at *8–9
(Del. Aug. 17, 2020) (citing Monceaux v. State, 51 A.3d 474, 477 (Del. 2012); Port Penn Hunting
Lodge Ass’n v. Meyer, 2019 WL 2077600, at *6 (Del. Ch. May 9, 2019), aff'd, 222 A.3d 1044
(Del. 2019); Hazout v. Tsang Mun Ting, 134 A.3d 274, 286-287 (Del. 2016) (considering settled
principles of statutory interpretation and recognizing the judiciary’s duty to give effect to the
General Assembly’s enactments); Hoover v. State, 958 A.2d 816, 821 (Del. 2008); Helman v.
State, 784 A.2d 1058, 1068 (Del. 2001) (acknowledging “the presumption of constitutionality that
acts of the General Assembly necessarily enjoy”); Justice v. Gatchell, 325 A.2d 97, 102 (Del.
1974).



                                               20
state of emergency and that conformity with Article V, § 4A would be impracticable.

Plaintiffs have failed to demonstrate that the General Assembly’s determinations are

clearly insufficient.54

                                       IV.     Conclusion

     In short, the Plaintiffs disagree with the policy decision of the legislature. They

have attempted to convince me to disagree as well. But even if they were successful,

such an attempt would be inapt. The legislature, in the face of an epidemic of

airborne disease and in light of the health emergency declared by the Governor, has

made a determination that vote-by-mail is necessary for the continued operation of

governmental functions, and that it would be impracticable to address this problem

other than by otherwise-extraconstitutional means. These finding are not clearly

erroneous. Therefore, the Plaintiffs’ Motion for Summary Judgment must be denied.

        Since I have determined that the Plaintiffs cannot succeed on the merits, their

request for permanent injunctive relief must also be denied. The Defendants are




54
   To the extent that the Plaintiffs argue that the Act cannot be “necessary” because Section 4A
already permits absentee voting, those provisions are not duplicative. Section 4A, as the Plaintiffs’
themselves assert, does not permit voting by mail other than in a narrow set of circumstances. The
Voting by Mail Statute permits every registered voter to vote by mail if they so choose. Not every
voter meets the absentee voter requirements of Section 4A. Therefore, the Vote by Mail Statute is
not duplicative of existing law, and the legislature’s finding of necessity is not made clearly
erroneous on that ground.

                                                21
entitled to a judgment in their favor. The parties should submit an appropriate form

of order.




                                        22
23